DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5-10 objected to because of the following informalities:  
Regarding Claim 2, claim 2 recites the grammatical or typographical error “the plurality of nodes is sequentially disposed”. The Examiner suggests amending this to read, “the plurality of nodes are sequentially disposed”.
Regarding Claim 5, claim 5 recites the grammatical or typographical error “wherein dual-polarization I/Q modulator”. The Examiner suggests amending this to read, “wherein the dual-polarization I/Q modulator”.
Claims 6-10 depend from claim 5 and are therefore objected to for the same reason(s) as indicated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites the limitation “the optical fiber strand including a plurality of nodes sequentially disposed at respective locations along the optical fiber strand at different differences from the optical transmitter, respectively, the optical transmitter to a plurality of nodes, respectively”, in lines 2-5. This limitation contains numerous grammatical or typographical errors which render the meaning of the limitation unclear. 
Additionally, claim 1 recites the limitation “wherein each respective receiver has a OSNR from the other receivers of the one or more receivers” in the last two lines. This limitation contains grammatical or typographical errors which render the meaning of the limitation unclear.
Claims 2-15 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 2, Claim 2 recites the limitation "the first fiber strand" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier et al. EP 2482481 A1 (hereinafter Pointurier) in view of Smith et al. GB2549284A (hereinafter Smith).
Regarding Claim 1, Pointurier teaches an optical transmitter (a transmitter in OH, Fig. 1a; Par. 18; Fig. 3) connected to an optical fiber strand of a communication network (primary fiber and backup fiber, Fig. 1a; Par. 17), the optical fiber strand including a plurality of nodes (N1-N5, Fig. 1a; nodes connected to primary fiber and backup fiber, Fig. 1a; Par. 17) sequentially disposed at respective locations along the optical fiber strand at different differences from the optical transmitter (N1-N5 disposed in a ring along primary fiber and backup fiber, each being a respective distance away from OH in the ring, Fig. 1a; Par. 17), respectively, the optical transmitter to a plurality of nodes (Par. 17-18; Fig. 1a), respectively, comprising: a processor (processor, Par. 82); and a memory device including computer-executable instructions, which, when executed by the processor (executing software in a memory, Par. 82), cause the optical transmitter to: transmit a same optical wavelength signal to each respective receiver of one or more receivers operably coupled with a respective node of the plurality of nodes (OH transmits a Header Signal HS at a further wavelength [control channel], separate from the wavelengths used to transmit TDM data. This headers signal HS at the further wavelength is received by a receiver in each node N1-N5 to convey routing information, Par. 2; Par. 18; Par. 21; Par. 23; the optical TDM signal carrying the TDM header signal is terminated at each node ON, Par. 27; Par. 55-56; control channel carrying HS, Fig. 2), wherein each respective receiver has a OSNR from the other receivers of the one or more receivers (reference teaches that noise increases along the ring as the signal passes through each node, thus the RX1 in each node would receive the signal having a different respective OSNR, Par.13).
Pointurier does not teach the optical transmitter configured to determine an optical signal-to-noise ratio (OSNR) for each receiver of the one or more receivers. However, Smith teaches an optical transmitter (410, Fig. 3) configured to determine an optical signal-to-noise ratio (OSNR) for receivers in an optical communication network (The present invention provides a method of indirectly determining the optical signal-noise ratio (OSNR) of an optical fibre communications link. In a test environment (Fig. 4), the relationship between OSNR and bit error rate (BER) is determined for a transmitter (410, Fig. 4) connected to a receiver (450, Fig. 4)… When a transmitter and receiver of the type measured in the test environment are connected across an optical communications link (Fig. 9) then the BER can be measured and the OSNR of the communications link can be inferred from the pre-determined OSNR-BER relationship, Abst.; determination of OSNR is made by transponder 400, Fig. 3; Page 8, line 12 - Page 11, line 5), because the OSNR value can then be used to select a modulation format or other transmission parameter in order to optimize signal transmission (Abst.; Page 8, line 12 - Page 11, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pointurier such that the optical transmitter is configured to determine an optical signal-to-noise ratio (OSNR) for each receiver of one or more receivers, because the OSNR value of an optical link can be used to select a modulation format or other transmission parameter in order to optimize signal transmission on said link. 
Regarding Claim 2, Pointurier as modified by Smith teaches the optical transmitter of claim 1, wherein the plurality of nodes is sequentially disposed in a daisy-chain configuration along the first fiber strand (Pointurier, nodes disposed in a ring [i.e. daisy-chain] configuration, Fig. 1a; Par. 17).
Regarding Claim 3, Pointurier as modified by Smith teaches the optical transmitter of claim 1, disposed at an optical hub of the communication network (Pointurier, a transmitter in OH, Fig. 1a; Par. 18; Fig. 3).
Regarding Claim 15, Pointurier as modified by Smith teaches the optical transmitter of claim 1. Additionally, Smith teaches that advanced modulation formats such as QPSK, 16 QAM, and 64 QAM are known in the art to increase the fundamental net bit-rates of individual sub-carriers generated by the optical transmitters (Page 2, lines 12-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier wherein the optical wavelength signal is configured for at least one of a QPSK, 16 QAM, 64 QAM, and 256 QAM modulation format, because advanced modulation formats such as QPSK, 16 QAM, and 64 QAM are known in the art to increase the fundamental net bit-rates of individual sub-carriers generated by the optical transmitters.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier as modified by Smith, and further in view of Kim et al. US 2011/0150479 A1 (hereinafter Kim).
Regarding Claim 4, Pointurier as modified by Smith teaches the optical transmitter of claim 3.
Pointurier does not teach wherein the optical transmitter is a dual-polarization I/Q modulator configured for at least four independent data streams of the optical wavelength signal. However, Kim teaches an optical transmitter (Abst; Fig. 3) comprising a dual- polarization I/Q modulator (modulates DP-QPSK signal with I/Q inputs, Par. 18-32) configured for at least four independent data streams of the optical wavelength signal (modulates phase with at least two data streams and phase with at least two data streams, resulting in at least four total data streams, Abst; Par. 5-7; Par. 18-32), because this provides increased spectral efficiency over alternative systems, at a reduced cost and/or complexity (Par. 8).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith such that the optical transmitter is a dual- polarization I/Q modulator configured for at least four independent data streams of the optical wavelength signal, because this provides increased spectral efficiency over alternative systems, at a reduced cost and/or complexity.
Regarding Claim 5, Pointurier as modified by Smith and Kim teaches the optical transmitter of claim 4, wherein dual-polarization I/Q modulator is a dual-parallel Mach-Zehnder modulator (MZM) (Kim, Mach-Zehnder modulator (MZM), Fig. 3; Par. 18-32).
Regarding Claim 6, Pointurier as modified by Smith and Kim teaches the optical transmitter of claim 5, wherein the MZM is configured to include split asymmetric electrodes (Kim, I data input to a first electrode of 146 and Q data input to a second electrode of 146, Fig. 3; Par. 33; Par. 37; “Modulator With Asymmetric Coplanar Waveguide Electrodes…”, Par. 40).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier as modified by Smith and Kim, and further in view of Hamano et al. US 5074631 (hereinafter Hamano).
Regarding Claim 7, Pointurier as modified by Smith and Kim teaches the optical transmitter of claim 6, wherein a first data stream is configured to feed into an electrode of the split asymmetric electrodes and a second data stream is configured to feed into a second electrode of the split asymmetric electrodes (Kim, I data input to a first electrode of 146 and Q data input to a second electrode of 146, Fig. 3; Par. 33; Par. 37; Par. 40).
Pointurier as modified by Smith and Kim does not teach does not teach that the first electrode is longer and the second electrode is shorter. However, Hamano teaches that a known method for providing a Mach-Zehnder modulator with split asymmetric electrodes is to change the lengths of the respective electrodes in the optical waveguides and thus change the lengths of the optical waveguides at which the changes in the index of refraction can be sensed (Col. 9, line 66- Col. 10, line 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith and Kim such that the first electrode is longer and the second electrode is shorter, because a known method for providing a Mach-Zehnder modulator with split asymmetric electrodes is to change the lengths of the respective electrodes in the optical waveguides and thus change the lengths of the optical waveguides at which the changes in the index of refraction can be sensed, thus providing the modulator with one longer electrode and one shorter electrode would provide the desired asymmetrical modulation.
Regarding Claim 8, Pointurier as modified by Smith, Kim and Hamano teaches the optical transmitter of claim 7, wherein the first data stream requires a greater optical intensity swing than the second data stream (Hamano, first data is input to a longer electrode to supply a greater driving voltage and second data is input to shorter electrode to supply a lower driving voltage, Col. 9, line 66- Col. 10, line 1; swing being inherently proportional to supplied voltage, Col. 4, line 63 -  Col. 5, line 32).
Regarding Claim 9, Pointurier as modified by Smith and Kim teaches the optical transmitter of claim 5.
Pointurier as modified by Smith and Kim does not teach wherein the MZM further includes a driver configured to (i) receive a first data stream and a second data stream, and (ii) drive the first data stream at a voltage higher than a voltage driving the second data stream. However, Hamano teaches a Mach-Zehnder modulator (Abst.; Fig. 18A) including a driver (31 and 32, Fig. 18A) configured to (i) receive a first data stream and a second data stream (data stream supplied to 31 and inverted data stream applied to 32, Fig. 18A and 18B; Col. 9, line 60 - Col. 10, line 39), and (ii) drive the first data stream at a voltage higher than a voltage driving the second data stream (Dv1 supplies higher voltage and Dv2 supplies lower voltage, Col. 9, line 60 - Col. 10, line 47; Fig. 19), because this provides for asymmetrically modulating each phase of the light (Col. 9, line 60 - Col. 10, line 47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith and Kim such that the MZM further includes a driver configured to (i) receive a first data stream and a second data stream, and (ii) drive the first data stream at a voltage higher than a voltage driving the second data stream, because this provides for asymmetrically modulating each phase of the light.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier as modified by Smith, Kim and Hamano, and further in view of Chien et al. US 2014/0363159 A1 (hereinafter Chien).
Regarding Claim 10, Pointurier as modified by Smith, Kim and Hamano teaches the optical transmitter of claim 9.
Pointurier as modified by Smith, Kim and Hamano does not teach wherein the driver includes a digital-to-analog converter. However, Chien teaches that a traditional approach for driving a Mach-Zehnder modulator includes providing a digital-to-analog converter (DAC) for generating the driving signals (Par. 28; Fig. 1B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith, Kim and Hamano wherein the driver includes a digital-to- analog converter, because a traditional approach for driving a Mach-Zehnder modulator includes providing a digital-to-analog converter (DAC) for generating the driving signals.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier as modified by Smith, and further in view of Soto et al. US 2011/0211827 A1 (hereinafter Soto).
Regarding Claim 11, Pointurier as modified by Smith teaches the optical transmitter of claim 1.
Pointurier as modified by Smith does not teach wherein the instructions further cause the optical transmitter to calculate (i) a first attenuation loss from the optical transmitter to a first node of the plurality of nodes, and (ii) a second attenuation loss from the first node to a second node of the plurality of nodes. However, Soto teaches an optical transmitter (transceiver 100/101, Fig. 3) configured to calculate attenuation loss from the optical transmitter to a receiving node (performs an in-service insertion loss (ISIL) test, Par. 7; Par. 122-123), and teaches that it is desirable to calculate an attenuation loss between any combination of transmitters and receivers on an optical fiber link (Par. 89), because this allows the condition of the links to be determined, enabling the light output power setting on the transmitter to be set at a minimum or optimum setting to ensure accurate signal transmission while saving power and extending the life of the transmitter (Par. 89).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith wherein the instructions further cause the optical transmitter to calculate (i) a first attenuation loss from the optical transmitter to a first node of the plurality of nodes, and (ii) a second attenuation loss from the first node to a second node of the plurality of nodes, because this allows the condition of the links to be determined, enabling the light output power setting on the transmitter to be set at a minimum or optimum setting to ensure accurate signal transmission while saving power and extending the life of the transmitter, and because it is desirable to calculate an attenuation loss between any combination of transmitters and receivers on an optical fiber link.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointurier as modified by Smith and Soto, and further in view of Schell US 2018/0103303 A1 (hereinafter Schell).
Regarding Claim 12, Pointurier as modified by Smith and Soto teaches the optical transmitter of claim 11, wherein the instructions further cause the optical transmitter to transmit the optical wavelength signal such that the first and second nodes receive the wavelength (OH transmits a Header Signal HS at a further wavelength [control channel], separate from the wavelengths used to transmit TDM data. This headers signal HS at the further wavelength is received by a receiver in each node N1-N5 to convey routing information, Par. 2; Par. 18; Par. 21; Par. 23; the optical TDM signal carrying the TDM header signal is terminated at each node ON, Par. 27; Par. 55-56; control channel carrying HS, Fig. 2).
Pointurier as modified by Smith and Soto does not explicitly teach the first and second nodes receive substantially equal optical power. However, Schell teaches that an optical splitter may have any type of coupling ratio, such as 50:50, which outputs two optical signals, each having half the power of the input optical signal (Par. 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Pointurier as modified by Smith and Soto such that the first and second nodes receive substantially equal optical power, because an optical splitter may have any type of coupling ratio, such as 50:50, which outputs two optical signals, each having half the power of the input optical signal.
Regarding Claim 13, Pointurier as modified by Smith and Soto teaches the optical transmitter of claim 11, wherein the instructions further cause the optical transmitter to transmit the optical wavelength signal such that the first node receives the optical wavelength signal and the second node receives the optical wavelength signal (OH transmits a Header Signal HS at a further wavelength [control channel], separate from the wavelengths used to transmit TDM data. This headers signal HS at the further wavelength is received by a receiver in each node N1-N5 to convey routing information, Par. 2; Par. 18; Par. 21; Par. 23; the optical TDM signal carrying the TDM header signal is terminated at each node ON, Par. 27; Par. 55-56; control channel carrying HS, Fig. 2).
Pointurier as modified by Smith and Soto does not explicitly teach the first node receiving the optical wavelength signal at a substantially different optical power level than the second node. However, Schell teaches that an optical splitter may have any type of coupling ratio, such as 5:95 or 1:99, which represents the power of each output signal of the optical splitter as a percentage of the power of the input signal (Par. 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pointurier as modified by Smith and Soto such that the first node receives the optical wavelength signal at a substantially different optical power level than the second node, because an optical splitter may have any type of coupling ratio, such as 5:95 or 1:99, which represents the power of each output signal of the optical splitter as a percentage of the power of the input signal.
Regarding Claim 14, Pointurier as modified by Smith, Soto and Schell teaches the optical transmitter of claim 13, wherein the instructions further cause the optical transmitter to transmit the optical wavelength signal in coordination with at least one of a fixed coupling ratio coupler and a tunable optical coupler disposed between the optical transmitter and the first and second nodes (Pointurier, OSU, Fig. 3; Par. 56-57; Schell, fixed ratio such as 5:95 or 1:99, Par. 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636